DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/02/21 and 07/28/21 are being considered by the examiner.
Claim Objections
Claims 1 and 7-8 are objected to because of the following informalities:  
Claim 1, the term “its” in line 4 does not clearly set a reference for an intended recited subject matter or an already-established-antecedent-basis subject matter.  Corrections are required.
Claims 7-8, the term “the partial coating” lacks of antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kneidl et al. (US 2019/0363601 A1) in view of Anderton et al. (US 2012/0169172 A1).
Regarding claim 1, Kneidl teaches a method for producing a stator of an electric machine, comprising: 
providing the stator (10) with at least one stator slot (14) that is bounded by two stator teeth (fig 3); 
introducing electrical conductors (15) into the at least one stator slot (14), with at least one of the conductors (15) having an coating (17) applied partially to its surface (fig 3).  However, Kneidl does not teach the coating is expandable coating and, a step of activating the expandable coating to bring about an expansion of the coating and thereby fixing the conductors within the stator slot.
Anderton teaches a method of manufacturing a stator having an expandable coating (5), a step of activating the expandable coating (5) to bring about an expansion of the coating and thereby fixing the conductors (2) within the stator slot (11, fig 3-4) to avoid voids and gaps between stator bars (para [0004]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kneidl’s method with an expandable coating, and a step of activating the expandable coating to bring about an expansion of the coating and thereby fixing the conductors within the stator slot as taught by Anderton.  Doing so would avoid voids and gaps between stator bars (para [0004]).
Regarding claim 2, Kneidl in view of Anderton teaches the claimed invention as set forth in claim 1, except for the added limitation of the step of activating the expandable coating is carried out by supplying heat.
Anderton further teaches a method of manufacturing a stator wherein the step of activating the expandable coating is carried out by supplying heat (para [0039]) to avoid voids and gaps between stator bars (para [0004]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kneidl in view of Anderton’s method with a step of activating the expandable coating is carried out by supplying heat as further taught by Anderton.  Doing so would avoid voids and gaps between stator bars (para [0004]).
Regarding claim 3, Kneidl in view of Anderton teaches the claimed invention as set forth in claim 1, Kneidl further teaches the step of activating the coating (17) forms at least one continuous fluid connection (18) running through the stator slot (14, fig 3), said fluid connection (18) being formed by regions of the surface of the at least one conductor (15) that are not covered with the coating (17, fig 3).

Regarding claim 4, Kneidl in view of Anderton teaches the claimed invention as set forth in claim 1, Kneidl further teaches providing the conductors (15); and applying the expandable coating partially to at least one of the conductors (fig 4).
	Regarding claim 5, Kneidl in view of Anderton teaches the claimed invention as set forth in claim 1, Kneidl further teaches providing the conductors (15); applying the expandable coating entirely to the surface of the conductor; and removing the expandable coating from selected regions of the conductor (fig 6).
Regarding claim 6, Kneidl in view of Anderton teaches the claimed invention as set forth in claim 1, Kneidl further teaches the expandable coating (17) applied partially to the surface of at least one conductor (15) is structured in such a way that, between regions of the conductor that protrude from the stator (11) after the conductors have been inserted into the stator slot, there is at least one continuous path that runs on an uncoated surface of the conductor (fig 3).
Regarding claim 7, Kneidl in view of Anderton teaches the claimed invention as set forth in claim 1, Kneidl further teaches the partial coating (17) is arranged in the form of a spiral on the surface of the at least one conductor (fig 6, para [0041]).
Regarding claim 8, Kneidl in view of Anderton teaches the claimed invention as set forth in claim 1, Kneidl further teaches the partial coating (17) is arranged in the form of plural layers that are separate from one another on the surface of the at least one conductor (15) in such a way that, between regions of the conductor protruding from the stator after the conductors have been inserted into the stator slot, there are continuous paths that run on an uncoated surface of the conductor (fig 6).
Regarding claim 9, Kneidl teaches a stator for an electric machine, said stator comprising: 
at least one stator slot (14) that is bounded by two stator teeth (11, fig 3); and 
electrical conductors (15) arranged within the at least one stator slot (14), wherein the conductors (15) are fixed within the stator slot (14) and a surface of at least one conductor arranged within the stator slot (14) is covered partially with an coating.  However, Kneidl does not teach the coating is expandable coating. 
Anderton teaches a stator having an expandable coating (5) to avoid voids and gaps between stator bars (para [0004]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kneidl’s coating with an expandable coating as taught by Anderton.  Doing so would avoid voids and gaps between stator bars (para [0004]).
Regarding claim 10, Kneidl in view of Anderton teaches the claimed invention as set forth in claim 9, Kneidl further teaches at least one fluid connection (18) that runs through the at least one stator slot (14), the fluid connection (18) being formed by regions of the surface of the at least one conductor that are not covered by the coating (17, fig 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishida et al. (US 9537364 B2) teaches an expansion sheet for a rotary electric machine that has a thermal expansion property and is to be arranged between a core and a coil conductor in a slot in the rotary electric machine, in which the coil conductor is housed in the slot formed in the core, the expansion sheet has a first surface and a second surface and includes: a first surface-side portion; and a second surface-side portion that is closer to the second surface than the first surface-side portion. An amount of volume increase, caused by heating, of the first surface-side portion is higher than an amount of volume increase, caused by the heating, of the second surface-side portion. US 6140733 A)
Wedde et al. (US 6140733 A) teaches a conductor winding configuration for a large electrical machine has a supporting body and at least one winding element. The at least one winding element is inserted into an associated slot in the supporting body and has at least one electrical conductor. The at least one electrical conductor is sheathed by insulation which, for its part, is surrounded by a first protective layer. The first protective layer is in turn surrounded by a second protective layer. The protective layers rest against one another with surfaces that ensure free movement of the protective layers against one another.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/Examiner, Art Unit 2834